


Exhibit 10.11


SLM CORPORATION
DEFERRED COMPENSATION PLAN FOR DIRECTORS
(As Established Effective May 1, 2014 and Amended June 25, 2015)
INTRODUCTION
The SLM Corporation Deferred Compensation Plan for Directors (the “Plan”) is
hereby established by SLM Corporation (the “Corporation”) effective as of May 1,
2014 (the “Effective Date”). Section 9 was amended on June 25, 2015.
The Plan represents an assumption and continuation of a portion of the former
SLM Corporation Deferred Compensation Plan for Directors, as originally adopted
on February 21, 1995, and thereafter amended (the “Predecessor Plan”). The
liabilities for the Predecessor Plan participants set forth on Appendix A have
been transferred to and assumed by this Plan as of the Effective Date.
This Plan includes certain Grandfathered Accounts (defined below), which shall
continue to be subject to, and governed by, the terms of the Predecessor Plan as
in effect on December 31, 2004. “Grandfathered Account” means the separate
memorandum account maintained by the Corporation for a Predecessor Plan
participant listed on Appendix A to which amounts that were deferred and vested
prior to January 1, 2005, and any earnings attributable thereto, are credited.
This Plan document applies to amounts deferred under the Predecessor Plan that
were earned or vested after December 31, 2004, and any earnings attributable
thereto, as well as any amounts deferred and vested under this Plan after the
Effective Date. With respect to deferrals after December 31, 2004, the Plan is
to be interpreted as necessary to comply with section 409A of the Internal
Revenue Code of 1986 and Treasury Regulations section 1.409A-1 et seq., as they
both may be amended from time to time, and other guidance issued by the Treasury
Department and Internal Revenue Service thereunder (“Section 409A”). If an
amount credited to a Grandfathered Account becomes subject to Section 409A, such
amount shall be deemed governed by the Plan and shall be paid in accordance with
Section 3(E).
1.
DEFERRAL OPPORTUNITY

Each year during the annual enrollment period (“Annual Enrollment Period’’) any
non­ employee director (“Director”) of the Corporation may, in accordance with
rules, procedures and forms specified from time to time by the Corporation,
elect to defer receipt of either all or a specified part of his Director’s fees
for the following calendar year (the “Deferral Election”). Any amount so
deferred (the “Deferred Amount”), shall be credited to a memorandum account
maintained by the Corporation on behalf of the Director (the “Deferred Account”)
and paid out as hereinafter provided. In addition, an individual may make an
election prior to commencing his initial term as a member of the Board and such
election shall be effective as of the date he commences such term

1

--------------------------------------------------------------------------------




or, if permitted by the Corporation, in its sole discretion, such later time as
permitted by Section 409A.
A Director who does not file a Deferral Election before the last day of the
calendar year (or any earlier date required by the Corporation) to defer
earnings for the following calendar year will be treated as having elected not
to defer any amounts for the following calendar year. A Director who does not
file a Deferral Election with respect to a calendar year may file a Deferral
Election for a subsequent calendar year in accordance with this Section.
For the avoidance of doubt, Deferral Elections made by Directors pursuant to the
Predecessor Plan with respect to the 2014 calendar year will be continued and
implemented under this Plan.
2.
PARTICIPATION

To participate in this Plan, a Director shall submit to the Corporation a
Deferral Election form relating to all or part of the fees he is entitled to
receive as a Director.
3.
DEFERRAL ELECTION

Upon filing a Deferral Election, a Director shall designate the amount to be
deferred; elect the deferral period; elect to have such deferred amounts
invested in cash, in shares of the Corporation’s common stock or a successor
class of stock (“Common Stock”), or some combination of both; elect the time and
form of payment; and designate a beneficiary.
Deferral Elections are effective on a calendar year basis and become irrevocable
no later than the December 31 before the beginning of the calendar year to which
the elections relate.
A.
Amount to be Deferred

A Director may elect to defer all or a portion of his annual retainer, meeting
fees, or per diem payments.
Any Deferred Amount shall be credited to the Director’s Deferred Account and
paid out as hereinafter provided.
B.
Deferral Period

At the election of the Director, the payment of the Deferred Account shall
commence as soon as administratively possible (but no later than 90 days) after:
(i)
the first day of the tenth month after the Director ceases to be a Director of
the Corporation for any reason, including death,

(ii)
the first day of the tenth month after the Director ceases to be a Director and
attains an age specified by the Director at the time of the Deferral Election,
or


2

--------------------------------------------------------------------------------




(iii)
the expiration of a period of years not shorter than three years. For the
avoidance of doubt, payment shall commence on the first day of the calendar year
elected by the Director; provided, however, that the Director may not elect a
calendar year that is earlier than the third calendar year following the date of
the Deferral Election.

For purposes of the Plan, a Director shall not be considered to cease to be a
Director unless the cessation of the Director’s service as a Director
constitutes a separation from service within the meaning of Section 409A.
A Director may not designate the taxable year of distribution except to the
extent permitted in Section 3(B)(iii).
A Director shall not be allowed to receive the Deferred Account before the
expiration of the Deferral Period, unless the Director meets the requirements of
a hardship as provided in Section 6, nor shall a Director be allowed to defer
his Deferred Account beyond the Deferral Period.
C.
Investment Election

(i)
Cash Account. If the Director elects to have all or a portion of his Deferred
Account invested in cash:

The Corporation shall maintain a separate memorandum account (the “Cash
Account”), reflecting the Corporation’s liability to the Director for the
deferred earnings. All deferred earnings that are invested in cash shall be
credited to the Cash Account at the time such earnings would have been paid but
for the Deferral Election. Amounts credited to the Cash Account shall earn
interest, compounded quarterly, on March 31st, June 30th, September 30th, and
December 31st, at an effective rate equal to the quarterly average of the
monthly five-year Treasury Constant Maturity Rate listed on the Federal Reserve
Statistical Release H.15.
(ii)
Stock Account. If the Director elects to have all or a portion of his Deferred
Account invested in Common Stock:

The Corporation shall maintain a separate memorandum account (the “Stock
Account”), reflecting the Corporation’s liability to the Director for the
Deferred Account, measured in accordance with the value of Common Stock. All
deferred earnings that are invested in Common Stock shall be converted into a
number of shares (or fraction thereof) of Common Stock and such number of shares
shall be credited to the Stock Account at the time such earnings would have been
paid but for the Deferral Election. The Stock Account will be credited with
additional shares determined by reference to any dividends paid on or
adjustments to Common Stock through the date of distribution. The conversion of
deferred earnings, dividends, or other cash

3

--------------------------------------------------------------------------------




payments into a number of shares of Common Stock shall be based on the fair
market value of a share of Common Stock at the close of business on the business
day immediately preceding the date on which a Director receives a credit to his
Stock Account under this Plan, which shall be the last sale price on the NASDAQ
York Stock Exchange.
Effective as of the Distribution, as defined in the Separation and Distribution
Agreement, dated as of April 28, 2014, by and among SLM Corporation, New BLC
Corporation, a Delaware corporation (“SLM BankCo”), and Navient Corporation (the
“Separation Agreement”), each Stock Account under the Predecessor Plan will be
credited with a number of shares of Common Stock equal to a fraction, the
numerator of which is the product of the Pre-Distribution SLM BankCo Share Price
(defined below) and the number of shares of Common Stock credited to such
account and the denominator of which is the Post-Distribution SLM BankCo Share
Price (defined below), rounded up to the nearest whole share in replacement of
shares of common stock credited to such account. Such amounts will be
distributed, at the time otherwise specified in the Plan, in the form of Common
Stock.
“Pre-Distribution SLM BankCo Share Price” means the sum of the Post-Distribution
SLM BankCo Share Price and the Post-Distribution Navient Share Price.
“Post-Distribution SLM BankCo Share Price” means the volume-weighted average of
the “ex-dividend” trading price on NASDAQ of a share of common stock of SLM
BankCo on the five trading days ending on the Distribution Date (as defined in
the Separation Agreement).
“Post-Distribution Navient Share Price” means the volume-weighted average of the
“when issued” trading price on NASDAQ of a share of common stock of Navient
Corporation on the five trading days ending on the Distribution Date (as defined
in the Separation Agreement).
Directors shall receive quarterly statements reflecting their Deferred Account
balances.
D.
Form of Payment

A Director may elect to receive his Deferred Account in a lump sum or annual
installments, not exceeding 15 installments. Deferred Accounts shall be
distributed in the form that reflects the investment of the Deferred Account at
the end of the Deferral Period; the Cash Account shall be paid in cash and the
Stock Account shall be paid in Common Stock.

4

--------------------------------------------------------------------------------




If a Director elects to receive his Deferred Account in annual installments,
such installments shall equal:
(i)
the value of the Deferred Account on the date that payments begin divided by the
number of installments elected by the Director, plus

(ii)
interest credited to the Cash Account or dividends credited to the Stock Account
since the previous installment; and each annual installment will be paid during
the year in which it is due.

E.
Default Time and Form of Payment

If a Director fails timely to elect a time and form of distribution, the
Director’s Deferred Account will be distributed as soon as administratively
possible (but no later than 90 days) after the first day of the tenth month
after the Director ceases to be a Director of the Corporation for any reason in
the form of a single lump sum payment.
F.
Death Benefit and Beneficiary Designation

In the event of the Director’s death, the entire balance in the Director’s
Deferred Account shall be paid to his beneficiary as soon as administratively
possible after his death but in no event later than the end of the year in which
the Director’s death occurred or, if later, the 15th day of the third calendar
month following the Director’s death.
A Director may designate a beneficiary or beneficiaries to receive the balance
of his Deferred Account upon his death. Any death benefit with respect to a
Director who did not designate a beneficiary or who is not survived by a
beneficiary shall be paid to the personal representative of the Director.
4.
TERMINATION/AMENDMENT OF ELECTION

Once a Deferral Election becomes irrevocable for a calendar year, a Director may
not terminate the deferral of his earnings during that calendar year.
A Director may not modify his current or prior year Deferral Elections; however:
A.
Increase or decrease the amount of fees that are deferred. A Director may
increase or decrease the amount of fees that are deferred in a future calendar
year by filing a new Deferral Election during the relevant Annual Enrollment
Period. Any such election shall be effective only for the calendar year
following the year in which the Corporation receives the new Deferral Election.

B.
Change the Investment Election. A Director may change his investment election
with respect to any portion of his Deferred Account that is invested


5

--------------------------------------------------------------------------------




in cash but a Director may not change his investment election with respect to
any portion of his Deferred Account that is invested in Common Stock. Any change
shall be subject to the Corporation’s open trading-window policy governing the
purchase and sale of its Common Stock (except for when the Director has ceased
to be a Director) and shall be effective on the later of the date that it is
received by the Corporation or the date elected by the Director. At the
Director’s election, the change in investment election may apply to amounts
previously deferred and/or amounts to be deferred after the effective date of
the modification. An investment election may not be changed after the expiration
of the Deferral Period.
C.
Change the Deferral Period. A Director may change the Deferral Period with
respect to deferrals in a future calendar year by filing a new Deferral Election
during the relevant Annual Enrollment Period. This change shall be effective
only for amounts earned in the calendar year following the calendar year in
which the Corporation receives the new Deferral Election.

D.
Change the Form of Payment. A Director may change the form of payment with
respect to deferrals in a future calendar year by filing a new Deferral Election
during the relevant Annual Enrollment Period. This change shall be effective
only for amounts earned in the calendar year following the calendar year in
which the Corporation receives the new Deferral Election.

E.
Change in Beneficiaries. A Director may change beneficiaries by filing a written
change of beneficiary designation form with the Corporation and such new
beneficiary designation shall be effective upon receipt by the Corporation.

Upon cessation of service as a Director, the terms of this Plan shall continue
to govern a Director’s Deferred Account until the Deferred Account is paid in
full. Accordingly, a Director’s Deferred Account shall continue to be credited
with investment earnings, as provided by Section 3.C, and the Deferral Period
shall continue in effect.
5.
HARDSHIP DISTRIBUTION

In the event of a substantial, unforeseen hardship, a Director may file a notice
with the Chairman of the Compensation, Nominations and Governance Committee of
the Board of Directors (the “Committee”), advising the Committee of the
circumstances of the hardship, and requesting a hardship distribution. Upon
approval by the Committee of a Director’s request, the Director’s Deferred
Account, or that portion of a Director’s Deferred Account deemed necessary by
the Committee to satisfy the hardship (determined in a manner consistent with
Section 409A) plus amounts necessary to pay taxes reasonably anticipated because
of the distribution, will be distributed in a single lump sum as soon as
administratively possible (but no later than 90 days) following the date of
approval. The Committee, in its sole discretion, shall determine how a
Director’s Cash and Common Stock accounts shall be debited for the distribution.
No member of the Committee may vote on, or otherwise influence a decision of the
Committee concerning his request for a hardship

6

--------------------------------------------------------------------------------




distribution. If the Committee approves a Director’s hardship distribution
request, then effective as of the date the request is approved, the Committee
shall cancel the Director’s Deferral Election, if any, for the remainder of the
calendar year. A Director whose Deferral Election is cancelled in accordance
with this Section may file a new Deferral Election for the following calendar
year in accordance with Section 1. A hardship distribution by a Director shall
have no effect on any amounts remaining in the Plan following the hardship
distribution.
For purposes of this paragraph, a substantial, unforeseen hardship is a severe
financial hardship resulting from extraordinary and unforeseeable circumstances
arising as a result of events beyond the Director’s control, such as (i) an
illness or accident of the Director or the Director’s spouse, the Director’s
beneficiary, or the Director’s dependent (as defined in Internal Revenue Code
section 152, without regard to Code sections 152(b)(l), (b)(2), and (d)(1)(B)),
(ii) a loss of the Director’s property due to casualty, or (iii) other similar
extraordinary and unforeseeable circumstances, all as determined in the sole
discretion of the Committee. A hardship distribution shall not be made to the
extent such hardship is or may be relieved (i) through reimbursement or
compensation by insurance or otherwise, (ii) by liquidation of the Director’s
assets, to the extent the liquidation of such assets would not itself cause a
severe financial hardship, or (iii) by cessation of deferrals under the Plan.
Examples of what are not considered to be unforeseeable hardships include the
need to send a Director’s child to college, or the desire to purchase a home.
6.
ACCELERATION OF PAYMENT

The Plan shall not permit the acceleration of the time or schedule of any
payment, except as set forth herein or as otherwise permitted by Section 409A.
The Committee may, in a manner that results in Section 409A compliance,
determine to accelerate the time of a Director’s payment if at any time the
Plan, as applicable to such Director, fails to meet the requirements of Section
409A. Such amount may not exceed the amount required to be included in income as
a result of the failure to comply with Section 409A. Any such tax liability
distribution shall be paid between the date of the Committee’s determination and
the end of the calendar year during which the determination occurred, or if
later, the 15th day of the third calendar month following the date of the
Committee’s determination.
7.
SECTION 409A

The Plan is intended to comply with Section 409A, and shall be construed and
administered accordingly to the extent Section 409A applies to the Plan. To the
extent that a provision of the Plan would cause a conflict with the requirements
of Section 409A, or would cause the administration of the Plan to fail to
satisfy Section 409A, such provision shall be deemed null and void to the extent
permitted by applicable law. Nothing herein shall be construed as a guarantee of
any particular tax treatment to a Director.
8.
CREDITOR STATUS

The rights of a Director in his Deferred Account shall be only as a general,
unsecured creditor of the Corporation. Any amount of cash or number of shares of
Common Stock payable under this Plan shall be paid solely from the general
assets of the Corporation and a Director shall have no

7

--------------------------------------------------------------------------------




rights, claim, interest or lien in any property which the Corporation may have,
acquire, or otherwise identify to assist the Corporation in fulfilling its
obligation to any and all Directors under the Plan.
9.
ADMINISTRATION AND TERMINATION

The Plan shall be administered by the Chief Human Resources Officer of the
Corporation who shall provide a copy of this Plan to each Director.
The Board may, at any time and in its sole discretion, terminate or amend the
Plan in accordance with Section 409A; provided, however, that no such
termination or amendment shall reduce or in any manner adversely affect the
rights of any Director with respect to benefits that are payable or become
payable under the Plan as of the effective date of such amendment or
termination. In the event of termination, existing Deferred Accounts shall be
paid in accordance with the terms of the Plan except to the extent the Plan is
terminated in accordance with the requirements of Section 409A, in which event
the existing Deferred Accounts shall be paid in accordance with Section 409A.

8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, SLM Corporation has caused this amended and restated Plan to
be duly executed in its name and on its behalf as of the _____ day of        ,
2015.


By:    


Name:     Bonnie Beasley


Title: Senior Vice President
and Chief Human Resources Officer







9